DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/18/2021 to claim 1 have been entered. Claims 2-5, 8-12, 21, and 22 have been canceled. Claims 23-25 have been added. Claims 1, 6, 7, 13-20, and 23-25 remain pending, of which claims 1, 6, 18-20, and 23-25 are being considered on their merits. Claims 7 and 13-17 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Response to Remarks
Applicant’s remarks on pages 6-10 of the reply have been fully considered, but not found persuasive of error over the new grounds of rejection below and necessitated by the instant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 18-20, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2011/003008) in view of Hasan et al. (Advanced Science (2015), 2, 1500122, 18 pages) and Motlagh et al. (US 2010/0028311; Reference A).
Lim teaches a method of treating cardiac tissues in subjects suffering from myocardial infarction, the method comprising administering a composition comprising 
Regarding claims 1 and 6, Lim does not teach any species of biocompatible and biodegradable polymer or any mixing of the vesicles with the polymer thereof. Regarding claim 1, Lim does not teach fibrin polymer form from the combination of fibrinogen and thrombin at any of the recited concentrations.
Hassan teaches that injectable hydrogels such as fibrin, chitosan, collagen, and hyaluronic acid, could be used to deliver therapeutic agents, cells, or engineered tissues locally to damaged areas of the heart in order to regenerate functional cardiac tissue in subjects suffering from myocardial infarction (MI) (p2, paragraph starting “As a result…” and the appropriate sections of subheading 4.3.1; Fig. 1), reading on in-part on claims 1 and 6, Hassan teaches that collagen, functionalized or cross-linked hyaluronic acid, fibrin, cross-linked alginate, and chitosan have all been successfully used to treating symptoms of MI in subjects (subheading 4.3.1), reading in-part on claims 1 and 6.
Motlagh teaches a composition comprising fibrin and stem cells and methods of administering said composition to treat ischemia (Abstract). Motlagh teaches combining fibrinogen and thrombin in phosphate buffer to form fibrin, with fibrinogen at concentrations of 1-100 mg/ml and specific concentrations of 5 mg/ml, 10 mg/ml, 20 mg/ml, 25 mg/ml , and 40 mg/ml and thrombin at concentrations of 1-250 IU/ml and specific concentrations of 2 IU/ml, 4 IU/ml, and 8 IU/ml (noting IU and U are 
Regarding claims 1 and 6, it would have been obvious before the invention was made to add/mix the fibrin of Hassan to the vesicle composition and methods of Lim. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Hassan are directed in-part to compositions for cardiac tissue repair. The skilled artisan would have been motivated to do so because Hassan teaches that fibrin, chitosan, collagen, and hyaluronic acid are capable of directly repairing cardiac tissue when administered to subjects, and so the additional would be predictably advantageous to enhance the cardiac tissue repair methods of Lim.
Regarding claim 1, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, the claimed fibrinogen and thrombin concentrations are taught by Motlagh are also taught as known result effective variables to effect the controled release of the contents of the fibrin gel. See M.P.E.P. § 2144.05.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, Hassan, and Motlagh as applied to claim 1 above, and further in view of Barile et al.  (Cardiovascular Res (2014), 103(4), 530-541; Reference U)
The teachings of Lim and Hassan are relied upon as set forth above.
	Regarding claim 1, Lim, Hassan, and Motlagh do not teach vesicles obtained from cardiac progenitor cells.
Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction (Abstract). 
Regarding claim 25, it would have been obvious before the invention was made to substitute the vesicles obtained from pluripotent and multipotent stem cells of Lim with the vesicles obtained from cardiac progenitor cells of Barile in Lim’s methods of treating cardiac tissues. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lim and Barile are directed towards obtaining veiscles from stem cells, and towards administering said vesicles to subjects suffering from myocardial infarction. The skilled artisan would have been motivated to do so because Barile teaches that extracellular vesicles obtained from cardiac progenitor cells inhibits cardiomyocyte apoptosis and improves cardiac function after myocardial infarction and so the substitution would likely improve upon the methods of Lim to treat myocardial infarction.
.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653